FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D17-2965
                 _____________________________

LAKE CITY FIRE & RESCUE
ASSOCIATION, LOCAL 2288,
INTERNATIONAL ASSOCIATION OF
FIRE FIGHTERS,

    Appellant,

    v.

CITY OF LAKE CITY, FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Columbia County.
Paul S. Bryan, Judge.

                         March 8, 2018


WETHERELL, J.

     Appellant (the union) seeks review of the final judgment
which vacated the portion of an arbitration decision that reduced
the discipline imposed by Appellee (the city) on a firefighter. We
affirm because the trial court correctly determined that the
arbitrator exceeded his authority by reducing the discipline.

                                I

    The union and the city entered into a collective bargaining
agreement (CBA) covering the city’s non-supervisory fire and
rescue personnel. The CBA provides that the city retains its
right “to suspend, demote, discharge or take other disciplinary
action against employees for just cause” and it includes a
grievance procedure for challenging disciplinary action taken by
the city. The grievance procedure includes a right to arbitration,
but the scope of the arbitration is expressly circumscribed by
section 16(c) of article 26 of the CBA, which provides: “In the case
of a grievance arising from a discipline, the arbitrator shall not
have the authority to alter or amend the discipline, but may only
determine whether the employee engaged in the misconduct
alleged.” Additionally, the arbitrator’s authority to interpret the
CBA is expressly limited by section 14 of article 26 of the CBA,
which provides: “The arbitrator, in reaching a ruling, may not so
interpret the specific provisions of this Agreement that the
practical result is a modification of any of its terms, nor may he
add or delete from those provisions as set forth in the
Agreement.”

      In 2015, the union filed a grievance challenging the city’s
termination of a firefighter for misconduct. The case proceeded to
arbitration, and after the arbitration hearing, the arbitrator
determined that the firefighter “engaged in totally inappropriate
behavior” amounting to “serious misconduct.” However, the
arbitrator also determined that the discipline imposed by the city
was “excessive,” and he directed the city to reinstate the
firefighter with back pay, subject to a 90-day unpaid disciplinary
suspension.

      The city filed a circuit court action to vacate the portion of
the arbitration decision that reduced the firefighter’s discipline.
The city argued that the arbitrator exceeded his authority under
the CBA by reducing the discipline. The trial court agreed and
vacated the portion of the arbitration decision that reduced the
firefighter’s discipline. The court thereafter entered a final
judgment confirming the arbitration decision as modified to
reflect the denial of the grievance based on the arbitrator’s
finding that the firefighter committed misconduct warranting
discipline. The effect of the final judgment was that the
firefighter’s termination was upheld.

    This appeal followed.


                                 2
                                 II

     A trial court’s authority to vacate an arbitration decision is
limited to the grounds set forth in section 682.13(1), Florida
Statutes. Schnurmacher Holding, Inc. v. Noriega, 542 So. 2d
1327, 1328 (Fla. 1989). Paragraph (d) of the statute provides that
the decision shall be vacated “if . . . [a]n arbitrator exceeded the
arbitrator’s powers.” § 682.13(1)(d), Fla. Stat. (2015). “[A]n
arbitrator exceeds his or her power under [paragraph (d)] when
he or she goes beyond the authority granted by the parties or the
operative documents and decides an issue not pertinent to the
resolution of the issue submitted to arbitration.” Schnurmacher
Holding, 542 So. 2d at 1329. The question of whether the
arbitrator exceeded his powers is a question of law that we
review de novo. Nash v. Fla. Atl. Univ. Bd. of Trs., 213 So. 3d
363, 366 (Fla 4th DCA 2017).

     The rules governing contractual construction apply to the
interpretation of arbitration provisions such as the one in the
CBA in this case. Seifert v. U.S. Home Corp., 750 So. 2d 633, 636
(Fla. 1999). “The cardinal rule of contractual construction is that
when the language of the contract is clear and unambiguous, the
contract must be interpreted and enforced in accordance with its
plain meaning.” Columbia Bank v. Columbia Developers, LLC,
127 So. 3d 670, 673 (Fla. 1st DCA 2013); see also Ferreira v.
Home Depot/Sedgwick CMS, 12 So. 3d 866, 868 (Fla. 1st DCA
2009) (“Contracts are to be construed in accordance with the
plain meaning of the words contained therein, and it is never the
role of a trial court to rewrite a contract to make it more
reasonable for one of the parties.”).

      Here, the CBA clearly and unambiguously circumscribes the
arbitrator’s power in cases arising from disciplinary action. The
only issue the arbitrator has power to determine is whether the
firefighter “engaged in the misconduct alleged,” and the
arbitrator has no authority to “alter or amend the discipline”
imposed based on that misconduct. Accordingly, in this case,
once the arbitrator determined that the firefighter committed the




                                 3
misconduct alleged by the city, he was without power to reduce
the discipline imposed by the city. 1

     We reject the union’s argument that the scope of the
arbitrator’s authority under the CBA necessarily includes a
determination of the severity of the discipline because the CBA
references a “just cause” standard for disciplinary action. The
fatal flaw in this argument is that the CBA does not authorize
the arbitrator to determine whether there is just cause for the
discipline imposed by the city; instead, the CBA only authorizes
the arbitrator to determine the fact necessary for the city to have
just cause to impose any discipline—i.e., whether the firefighter
engaged in the misconduct alleged. Had the parties intended for
the arbitrator to determine the appropriate discipline for proven
misconduct—or, as the arbitrator framed the issue in this case,
“whether there was just cause for the termination and, if not,
what shall be the remedy”—the CBA could have been easily
written to say so.

     We recognize that in Raynor v. Florida State Lodge, 987 So.
2d 152 (Fla. 1st DCA 2008), the court construed CBA language
similar to that in article 26, section 16(c) of the CBA in this case
to authorize the arbitrator to consider the severity of the
discipline imposed by the employer in determining whether that
discipline was justified. However, Raynor is distinguishable
because the CBA in this case not only expressly limits the scope
of the arbitration to a determination of whether the firefighter
committed the misconduct alleged, but it also expressly precludes
the arbitrator from interpreting the CBA in a way that adds,
deletes, or has the practical effect of modifying any of the terms
in the CBA. Accordingly, unlike Raynor (and the other cases
relied on by the union 2), the arbitrator in this case did not have


    1 We summarily reject the union’s argument that the city
waived this issue at the arbitration hearing.
    2  See, e.g., Corpion v. Jenne, 869 So. 2d 660, 660-61 (Fla. 4th
DCA 2004) (explaining that the arbitrator had the authority to
reduce the discipline imposed by the employer because the CBA
in that case specifically authorized the arbitrator “to determine if
there was ‘just cause’ to demote [the employee]”); Simmons v.
                                 4
the authority to interpret the CBA to authorize him to determine
whether the discipline imposed by the city was justified because
that interpretation effectively reads out of the CBA the language
stating that “the arbitrator shall not have the authority to alter
or amend the discipline.”

                                III

     In sum, because the arbitrator exceeded his authority when
he reduced the discipline imposed by the city for the firefighter’s
misconduct, the trial court did not err when it vacated that
portion of the arbitration decision. Accordingly, we affirm the
final judgment confirming the arbitration decision as modified by
the trial court.


City of Avon Park, 788 So. 2d 1076, 1078 (Fla. 2d DCA 2001)
(explaining that the arbitrator had the authority to determine the
appropriate discipline for the employee because, under the CBA
in that case, the “disciplinary action” was the focus of the
grievance provisions); Brooks v. City of Tallahassee, 778 So. 2d
1051 (Fla. 1st DCA 2001) (noting that the CBA in that case
expressly “conferred authority on the arbitrator . . . to determine
an appropriate remedy for a violation of the [CBA]”); Commc’ns
Workers of Am., AFL-CIO, Local 3172 v. City of Largo, 463 So. 2d
454, 456 (Fla. 2d DCA 1985) (explaining that the arbitrator had
the authority to reduce the discipline imposed by the employer
because the CBA in that case expressly “empowers him with the
authority to uphold the discharge or reinstate the employee”);
Amalgamated Transit Union, Local 1593 v. Hillsborough Area
Reg’l Transit Auth., 450 So. 2d 590, 592 (Fla. 2d DCA 1984)
(reversing judgment that rejected arbitrator’s interpretation of
the scope of his authority under the CBA to reduce the discipline
imposed by employer because the CBA in that case “charge[d] the
arbitrator with interpreting that agreement”); McDonald v.
Hardee Cty. Sch. Bd., 448 So. 2d 593, 595 (Fla. 2d DCA 1984)
(rejecting argument that arbitrator exceeded his authority in
modifying the employee’s discipline because the parties
stipulated that the issue for the arbitrator to resolve was whether
the employee was discharged for just cause and, if not, “what
shall be the appropriate remedy?”).

                                5
    AFFIRMED.

ROWE and JAY, JJ., concur.

                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Paul A. Donnelly and James H. Sullivan, III of Donnelly & Gross,
Gainesville, for Appellant.

Eric J. Holshouser and Michael J. Lufkin of Buchanan Ingersoll
& Rooney PC, Jacksonville, for Appellee.




                               6